IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40854
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

CHRISTOPHER A. WELLS,

                                        Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:94-CR-57-3
                        - - - - - - - - - -
                           April 24, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Christopher A. Wells appeals the district court's denial of

his motion to suppress evidence seized during the search of his

apartment.     He contends that the search of his apartment was

conducted without sufficient consent and alternatively, that the

seizure of the evidence, pursuant to the plain-view doctrine, was

not appropriate because the agents were not lawfully within his

apartment and certain items seized were not obvious evidence of a

crime.   The district court's findings that the consent provided


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40854
                               -2-

for the search was valid, that the officers were legally admitted

to the apartment, and that the seizure of the challenged items

was lawful were not clearly erroneous.   United States v. Matlock,

415 U.S. 164, 171-72 n.7 (1974); United States v. Kelley, 981
F.2d 1464, 1470 (5th Cir.), cert. denied, 113 S. Ct. 2427 (1993).

The district court properly denied Wells's motion to suppress.

     AFFIRMED.